DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  lines 10-11 recite “air between the first clamping plate part and the first housing is blown to accelerate the air flowing the first clamping plate part and the first housing”, which contains an apparent typo.  It is suggested to rephrase the aforementioned portion of lines 10-11 as “air between the first clamping plate part and the first housing is blown to accelerate the air flowing between the first clamping plate part and the first housing”.  
Claim 1 is objected to because of the following informalities:  lines 13-14 recite “air between the second clamping plate part and the second housing is blown to accelerate the air flowing the second clamping plate part and the second housing”, which contains an apparent typo.  It is suggested to rephrase the aforementioned portion of lines 10-11 as “air between the second clamping plate part and the second housing is blown to accelerate the air flowing between the second clamping plate part and the second housing”.  
Claim 11 is objected to because of the following informalities: line 1 recites “The hair straightener according to claim 9, wherein further comprises”, which contains an apparent typo.  It is suggested to rephrase the aforementioned portion of line 1 as follows: “The hair straightener according to claim 9, ing[[es]]”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5, lines 1-2 recite “wherein the thermal insulation space is filled with thermal insulation materials”; however, claim 1 recites that the thermal insulation space is an air-convective thermal insulation space configured such that when the first and second housings are pressed, air is caused to move across the thermal insulation space in order to cool the area between the first and second housings and the first and second heating plates, respectively and subsequently maintain the temperature of the housings at a safe temperature so as to not burn/scald the user.  Applicant’s specification recites “the thermal insulation space…is an air-convective thermal insulation space. In the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, lines 1-2 recite “wherein the thermal insulation space is filled with thermal insulation materials”; however, claim 1, from which claim 5 depends, recites “wherein the thermal insulation space is an air-convective thermal insulation space…air between the first clamping plate and the first housing is blown to accelerate the air flowing [between] the first clamping plate and the first housing…air between the second clamping plate and the second housing is blown to accelerate the air flowing [between] the second clamping plate and the second housing”.  Thus, it is unclear, in light of Applicant’s disclosure, how the thermal insulation space can be an air-convective thermal insulation space comprising an acceleration of air therethrough if the space is filled with a thermal insulation material.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by deGrood (US2016/0255936).
Regarding claim 1, DeGrood discloses a hair straightener (100, Figure 9) comprising a first clamping plate part (12) and a second clamping plate part (14), wherein one end of the first clamping plate part is articulated with one end of the second clamping plate part (first and second clamping plates are hingedly connected via resilient bridge member, 106), wherein a first housing (22, 102) is arranged at an outer side of the first clamping plate part (best shown in Figure 8) and a second housing (24, 104) is arranged at an outer side of the second clamping plate part (best shown in Figure 8), wherein a thermal insulation space (16, 18) is provided between the first clamping plate part and the first housing as well as between the second clamping plate part and the second housing (best shown in Figure 8); wherein the thermal insulation space is an air-convective 
Regarding claim 2, DeGrood discloses the hair straightener according to claim 1, wherein the thermal insulation space has an opening at one side (with respect to Figure 8, the first side is the side visible).
Regarding claim 4, DeGrood discloses the hair straightener according to claim 1, wherein the thermal insulation space has openings at both sides (with respect to Figure 8, the second side is the side opposite the first side and is not visible, i.e. the opening extends through the entire cross-section of the hair straightener).
Regarding claim 9, deGrood discloses the hair straightener according to claim 1, wherein a preset angle is arranged between the first clamping plate part and the second clamping plate part (since the first and second clamping plates are joined by hinge 106, there will exist a preset angle disposed therebetween).
Regarding claim 14, deGrood discloses the hair straightener according to claim 1, wherein the first clamping plate part comprises: a first handle (referring to Figure 7, which illustrates the construction of the first and second clamping plates, the first handle is 62), having a first inner side (top side of 62, refer to Figure 7) and a first outer side (bottom side of 62, refer to Figure 7) opposite to the first inner side, wherein the first housing is mounted on the first outer side of the first handle (referring to Figure 7, the connection/hinge portion which connects to the first housing, is located at a front of the first outer side of the first handle); a first thermal cover plate (74 and/or 76), disposed on the first inner side of the first handle (refer to Figure 7, wherein 74 and/or 76 are depicted as being positioned on the first inner side of the first handle, 62); and a first .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over deGrood in view of Ford et al. (US2012/0227758).
Regarding claim 5, deGrood discloses the hair straightener according to claim 1, as applied above. deGrood does not disclose wherein the thermal insulation space is filled with thermal insulation materials.  Rather, deGrood discloses the thermal insulation space is filled with ambient air (best shown in Figure 8).  Ford discloses a similar hair styling device (100, 100’, 100’’) comprising first and second clamping plate parts (103, 104; 103’; 103”, 104”) and first and second housings (101, 102; 101’, 102’; 101”, 102”).  In one embodiment (Figures 17-19), Ford discloses a hair styling appliance wherein a clamping plate (P, Figure 19) is insulated from a portion of the housing (C, Figure 19) by way of a thermal insulation material in the form of a resilient silicon spring (R1, Figures 8, 19) which helps to “minimize heat loss from the heating means” of the clamping plate (refer to Paragraph [0103]).  Refer additionally to Figures 6-20.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify deGrood’s hair straightening apparatus such that the thermal insulation space is filled with thermal insulation materials, as taught by Ford, .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over deGrood in view of Chan (US2013/0146081).
Regarding claim 5, deGrood discloses the hair straightener according to claim 1, as applied above. deGrood does not disclose wherein the thermal insulation space is filled with thermal insulation materials.  Rather, deGrood discloses the thermal insulation space is filled with ambient air (best shown in Figure 8).  Chan discloses a similar hair styling device (100, Figures 1-5A) having first and second clamping plate parts (128, 148) disposed within first and second housings (122, 142) wherein a thermal insulation material (silicone rubber between 158 and 122,142, Refer to paragraph [0026]) is disposed between the housings and the clamping plate parts (refer to Paragraph [0025]), wherein the thermal insulation material is made of silicone rubber which is a  compressible material.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify deGrood’s hair straightening apparatus such that the thermal insulation space is filled with thermal insulation materials, as taught by Chan, since such a modification provides the advantage of improving the insulation between the clamping plate and the housing, thereby improving the efficiency of the hairstyling apparatus by keeping the heat concentrated at the clamping plates.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over deGrood in view of Kim (US2011/0247647).
Regarding claims 6-7, deGrood discloses the hair straightener according to claim 1, as applied above.  deGrood does not explicitly disclose wherein the first and second housings both have an arched shape protruding outwardly, wherein outwardly protruding tips of the first and second housings are respectively located at a middle of the first housing and the second housing to form the thermal insulation space.  Rather, the first housing is depicted as being substantially flat and the second housing is depicted as being rounded at its proximal and distal ends with a flattened portion therebetween.  Kim discloses a similar hairstyling device (Figures 1-9) having first and second housings (10, 20) encasing first and second clamping plates (30, 40), wherein the first and second housings are substantially arched shape, protruding outwardly (best shown in Figure 2), wherein outwardly protruding tips of the first and second housing are located at a middle of the first and second housings, respectively (refer to annotated Kim Figure 2, below).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify deGrood’s hairstyling device such that the first and second housings both have an arched shape protruding outwardly, wherein outwardly protruding tips of the first and second housings are respectively located at a middle of the first housing and the second housing to form the thermal insulation space, as taught by Kim, since Kim demonstrates that such a configuration is well-known in the art and since such a modification would have involved a mere matter of changing the shape of a component of an invention and it has been held that a change in shape is within the level of ordinary skill.

    PNG
    media_image1.png
    445
    830
    media_image1.png
    Greyscale

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over DeGrood (US2016/0255936).
Regarding claim 10, deGrood discloses the hair straightener according to claim 9, as applied above.  deGrood does not explicitly disclose wherein the preset angle is between 20 and 60 degrees; however, deGrood depicts the open position of the hairstyling apparatus in Figure 4 wherein the angle is depicted as being between 20 and 60 degrees (the first and second clamping plates are hingedly connected via hinge 106; while the embodiment of Figure 8 is not shown in the open position, Paragraph [0045] recites that hinge 106 may be configured in the same manner as hinge 32 of Figures 1-7, wherein the preset angle between the first and second clamping plates in Figure 4 is shown to be between 20 and 60 degrees).  Although the drawings may not be to scale, they can still be relied upon for teaching the general conditions of the claim because the overall relationship is depicted.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention such that the preset angle is within the claimed range, since deGrood depicts embodiments having such preset angles and since it has been held that where the general conditions of a 
Regarding claims 11 and 12, DeGrood discloses the hair straightener according to claim 9, further comprising an articulated connection component (106) via which the first clamping plate part and the second clamping plate part are articulated.  deGrood does not explicitly disclose wherein the articulated connection component is arranged at a location having a preset interval distance from tail ends of the first clamping plate part and the second clamping plate; wherein the articulated connection component comprises an articulated element arranged on the first clamping plate part, an articulated seat arranged on the second clamping plate part, an articulated bolt for connecting the articulated element and the articulated seat, and an elastic element for restoring the preset angle.  Rather, the articulated connection component of hair straightener 100 (Figure 8) is comprised of a C-shaped, monolithic construction, or may comprise first and second supports coupled to a resilient coupling (refer to Paragraph [0045]).  Thus, deGrood demonstrates that configuration of the articulated connection can be modified.  deGrood discloses different configurations for articulated connection component, including that of a spring hinge (142, Figure 12) that is located at a preset interval distance from tail ends of the first and second clamping plate parts (refer to Figure 12, wherein the spring hinge is spaced apart from the right side of the first and second heating plates by portions 144,146) and comprises an articulated element (refer to cropped and annotated Figure 12, below) arranged on the first clamping plate part, an articulated seat arranged on the second clamping plate part (refer to cropped and annotated Figure 12, below), and an articulated bolt (not labeled; refer to cropped and . 

    PNG
    media_image2.png
    286
    371
    media_image2.png
    Greyscale

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over deGrood in view of Okumoto (US6173718).
Regarding claim 13, deGrood discloses the hair straightener according to claim 1, as applied above.  deGrood does not disclose wherein the first housing and the second housing are provided with patterns for identifying a hand-held position.  Okumoto discloses a similar hair styling apparatus (refer to Figures 1-11b) comprising first and second clamping plate portions (8) and first and second housings (1, 2), wherein a portion of the first and second housings comprise patters for identifying a hand-held position (refer to annotated Figure 1, below), thereby enabling a user to position their fingers about the device.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify deGrood’s hair straightener such that the first and second housings are provided with patterns for identifying a hand-held position, as taught by Okumoto, since such a configuration provides the advantage of preventing a user’s hands from slipping off of the heated hairstyling apparatus.  

    PNG
    media_image3.png
    512
    716
    media_image3.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Israel (US9420861) teaches a heated hairstyling device having an elastic housing and air-convective space within the housing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772       


                                                                                                                                                                                                 
/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799